Citation Nr: 1741659	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a combined evaluation in excess of 50 percent.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, a June 2012 VA examination found that the Veteran's back disability would affect his reliability for performing even sedentary work, and the Veteran is not currently working.  Accordingly, the Board finds that a claim for a TDIU has been raised as part and parcel to the increased rating claims.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and is properly included in the list of issues before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the rating period on appeal, the Veteran's back disability was at worst manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

2.  For the rating period on appeal, the Veteran's right lower extremity radiculopathy was at worst manifested by symptoms consistent with moderate incomplete paralysis of the sciatic nerve.

3.  For the rating period on appeal, the Veteran's left lower extremity radiculopathy was at worst manifested by symptoms consistent with mild incomplete paralysis of the sciatic nerve.

4.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the Veteran's combined total rating is 50 percent. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 20 percent for a back disability, manifested by limited motion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2016).

4.  Entitlement to a combined rating in excess of 50 percent is not warranted as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria- Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal.

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 ; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Degenerative diseases or injuries of the spine are evaluated under The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, Diagnostic Code 5237, a 20 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).  For purposes of DC 5003, the lumbar vertebrae are considered a group of minor joints.  See 38 C.F.R. § 4.45.  Further, Diagnostic Code 5243 assigns a 40 percent evaluation for intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Under Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent rating, and moderate incomplete paralysis warrants a 20 percent rating.  Finally, mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8520 (2016).  When the involvement is wholly sensory, the rating should be mild or at most, moderate.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

Concerning the range of motion findings of the spine, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claims, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claims are denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The record demonstrates that the Veteran was service-connected for a lumbar spine disability, rated at 20 percent under DC 5243, left lower extremity radiculopathy, rated at 10 percent under DC 8520, and right lower extremity radiculopathy, rated at 20 percent under DC 8520, and assigned a 50 percent combined evaluation in a July 2, 2012 rating decision.  While the RO initially determined that the Veteran's notice of disagreement was untimely, the record shows that the Veteran was provided notice of the RO's decision in a July 3, 2012 letter.  The record also shows that the Veteran filed a notice of disagreement on July 3, 2013.  The notice specifically appealed the Veteran's combined rating of 50 percent, and the Board interprets that notice to apply to the rating for each of the Veteran's service-connected disabilities that contributed to the combined 50 percent rating.  Thus, the Board finds the Veteran's notice of disagreement timely, and as the issues were later properly perfected, the Board finds that the appeal herein is from the July 2, 2012 rating decision.  Due to the above, the rating period on appeal is from the date of service connection on January 30, 2012.  

A June 2012 VA back examination showed a diagnosis of degenerative disc disease.  The Veteran reported pain during flare ups, with a constant pain rated at 8 out of 10.  Pain is reportedly above 10 during flare-ups.  The Veteran was reportedly examined during a flare-up.  Flexion ended at 85 degrees with pain, and extension was to 15 with pain.  Right and left lateral flexion was to 20 with pain.  Right lateral rotation was to 20 and left lateral rotation was to 15.  After repetitive use, flexion was limited to 55 and extension was limited to 10.  Right and left lateral flexion was to 20, with right lateral rotation to 20, and left to 25.  Additional functional loss after repetitive use was noted as reduced movement, weakness, pain, disturbance of locomotion, and interference with sitting and standing.  The examiner found radiculopathy with severe bilateral intermittent pain, moderate bilateral paresthesias and mild right lower extremity numbness.  The examiner found involvement of the bilateral sciatic nerves.  The right was affected to a moderate degree and the left was mild.  The examiner noted that the Veteran had IVDS with incapacitating episodes for at least one week but less than two.  The examiner stated that the Veteran's back condition was significant enough to affect his reliability for even sedentary jobs.

The Veteran attended another VA examination in January 2014.  The Veteran reported more pain, but no limitations from flare-ups.  Forward flexion and extension was limited to 10 degrees without pain, and bilateral rotation and flexion was limited to 10 degrees.  The Veteran was unable to perform repetitive use testing.  The Veteran did not show radicular symptoms.  However, the examiner noted mild right sciatic nerve involvement.  The examiner found no ankylosis or evidence of IVDS.  The examiner noted regular use of a cane, and complications from obesity and depression.  The examiner stated that the Veteran's spine conditions did not impact his ability to work.  The examiner indicated that other factors such as depression weighed on the Veteran's symptom perception, reporting, and effort.  The examiner stated that he did not have an explanation for the differences from the prior examination.  The examiner further stated that he could not state without speculation whether there is additional functional loss during flare-ups or repetitive use, because he did not witness a flare-up or complete repetitive use testing.  A concurrent peripheral nerves examination found that the Veteran's exam did not show evidence for radiculopathy on the left lower extremity, and that his exam was remarkable for pain behaviors and lack of effort.  The examiner noted that the Veteran's nerve condition did not impact his ability to work.  

The Veteran attended another examination in February 2016, where he reported a worsening of symptoms.  The examiner noted private treatment records from April 2015 that showed that the Veteran left lower extremity symptoms were unlikely physiologic in nature and an issue of effort instead.  The Veteran reported weekly flare-ups causing increased pain.  The Veteran had decreased range of motion, with flexion to 25 degrees, extension from 5 to 0, lateral flexion to 15 and lateral rotation to 10.  The Veteran noted pain with all motion.  There was no additional loss with repetition.  There were no radicular symptoms and no ankylosis.  The examiner found no IVDS.  The examiner noted use of a brace on the left knee and cane.  The examiner reiterated the finding that non-organic factors weighed on symptoms and effort with strength and range of motion testing.  A March 2016 addendum opinion found that it was less likely than not that the Veteran's range of motion test results from the January 2014 and February 2016 VA examinations are valid.  The examiner indicated that nonorganic factors impacted his results.  The examiner further stated that the Veteran has moderate right lumbar radiculopathy and mild left lumbar radiculopathy, affecting the lower extremities as shown by diagnostic studies.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds that the range of motion findings from the January 2014 and February 2016 VA examinations are not probative in determining the severity of the Veteran's back condition.  Multiple examiners concluded that the range of motion findings were impacted by a lack of effort by the Veteran as well as non-organic factors.  Further, the Veteran's lack of effort was supported by findings in VA treatment records.  However, the Board affords great probative weight to findings from the Veteran's June 2012 VA examination.  The examination shows that, when considering additional functional loss from flare-ups and repetitive use, the Veteran's range of motion was limited to 55 degrees of flexion.  The examinations do not show ankylosis, forward flexion less than 30 degrees, or IVDS with incapacitating episodes with a total duration of at least four weeks.  Therefore, with regard to the Veteran's lumbar spine disability, a 20 percent rating is appropriate.  The Board notes that the Veteran's disability is more appropriately rated under DC 5242, for degenerative arthritis of the spine, and not DC 5243.  

With regard to the Veteran's radicular symptoms, the record shows that at worst, the Veteran's lower extremities showed moderate paresthesias bilaterally and severe bilateral reports of pain.  The Board affords great probative weight to the June 2012 and February 2016 VA examiner's opinions that the Veteran's radicular symptoms were moderate on the right and mild on the left.  There is no evidence of paralysis.  Thus, the Veteran's 20 percent rating for right lower extremity radiculopathy and 10 percent rating for left lower extremity radiculopathy are appropriate.  

Following the directions set forth in 38 C.F.R. § 4.25, the 20 percent assigned for the spine disability is combined with the 20 percent assigned for right lower extremity radiculopathy and the 10 percent assigned for the left lower extremity radiculopathy, and a bilateral factor is applied, resulting in 51 percent.  Thus, the 51 percent rating is converted to the nearest degree divisible by 10, which is 50 percent.  Therefore, the July 2012 rating decision reflects that the RO properly calculated the Veteran's combined rating, which is 50 percent, effective from January 30, 2012.  

Extra-schedular consideration

The Board has considered whether the case should be referred for consideration of a higher initial rating on an extra-schedular basis.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, the assigned schedular rating is therefore adequate, and no referral is required.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating to accord justice.  Id. 

In the Veteran's July 2013 notice of disagreement, he asserted that his severe levels of pain cause great interference with his life, and that the medication he uses to treat this pain leaves him drowsy, requiring coffee to counterbalance the effects.  With regard to the first prong of Thun, the rating criteria adequately contemplate pain, and the limiting effect it may have on motion and activity.  The Board therefore finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hearing loss disability.  The Schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider whether there are factors related to the service-connected radiculopathy or lumbar disability such as marked interference with employment or frequent periods of hospitalization.  As such, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that it is not necessary to defer adjudication of the extra-schedular issue while the issue of entitlement to a TDIU is developed further pursuant to the remand instructions below.  See Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the Thun analysis is not met as the Board finds that the schedular criteria are not inadequate; therefore, an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a combined rating in excess of 50 percent is denied.


REMAND

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran must be provided a notice letter and an application for entitlement to a TDIU.  Further, the RO should adjudicate the issue of entitlement to a TDIU in the first instance, to include whether the matter should be referred to the Director, Compensation and Pension Service for evaluation on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter with respect to his claim of entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to the AOJ.

2.  After completion of the above and any other development indicated, adjudicate the issue of entitlement to a TDIU, to include referral to the Director, Compensation and Pension Service, if warranted.  If the benefit sought is denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


